Christianson, Ch. J.
(dissenting). I dissent. There was no obligation at common law on the part of a school district to transport, or furnish transportation for, school children. The obligation is purely statutory. The duty is devolved by the statute upon the district school board. But the statute nowhere provides that, in case of neglect of duty on the part of the school board, the school district shall become liable as upon an implied contract to one who performs services in transporting school children. While the school directors are required to perform their statutory duty, and may even be required by mandamus to do so, it by no means follows that neglect on the part of the directors to perform their official duty operates as an implied request to some other person to perform services which the school directors should have contracted with someone to perform. Nor does it follow that the voluntary performance of such services creates any implied promise on the part of the school district to pay therefor. On the contrary the great weight of authority seems to sustain the proposition that- a public corporation cannot be held liable as upon an implied contract for services under such circumstances. See McQuillin, Mun. Corp. § 2453; Bosard v. Grand Forks, 13 N. D. 587, 102 N. W. 164; Morgan County v. Seaton, 122 Ind. 521, 24 N. E. 213; Patrick v. Baldwin, 109 Wis. 342, 53 L.R.A. 613, 85 N W. 274; Buxton v. Chesterfield, 60 N. H. 357, 360; Park v. Laurens, 68 S. C. 212, 46 S. E. 1012; McCormick v. Niles, 81 Ohio St. 246, 27 L.R.A. (N.S.) 1117, 90 N. E. 803; Floyd County v. Allen, 137 Ky. 575, 126 S. W. 124, 27 L.R.A.(N.S.) 1125, and authorities collated in note at page 1129. See also Engstad v. Dinnie, 8 N. D. 1, 76 N. W. 292; Goose River Bank v. Willow Lake School Twp. 1 N. D. 26, 26 Am. St. Rep. 605, 44 N. W. 1002.